tcmemo_2007_316 united_states tax_court marvin silverman petitioner v commissioner of internal revenue respondent docket no 13629-05l filed date marvin silverman pro_se gavin l greene for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code background at the time he filed the petition petitioner resided in beverly hills california on date respondent mailed petitioner a notice_of_deficiency determining deficiencies and additions to tax for and on date respondent mailed petitioner a notice_of_deficiency determining a deficiency and additions to tax for the record does not establish that petitioner received either notice_of_deficiency on date petitioner filed a petition pursuant to chapter of the u s bankruptcy code u s c ch in the u s bankruptcy court for the central district of california in the bankruptcy case respondent filed a proof_of_claim and multiple amended proofs of claim against petitioner regarding petitioner’s assessed income_tax liabilities for and on date petitioner’s bankruptcy case was dismissed on date respondent sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing regarding petitioner’s outstanding and income_tax liabilities on date petitioner sent respondent a form request for a collection_due_process_hearing hearing request petitioner attached to the hearing request a letter containing frivolous and groundless arguments petitioner did not propose any collection alternatives on date appeals account resolution specialist sophie tittle sent petitioner a letter advising him that the issues he raised were frivolous or were issues that the appeals_office does not consider ms tittle scheduled a telephone conference for date ms tittle reviewed petitioner’s administrative file for and and confirmed that respondent had complied with all applicable laws and administrative procedures on date settlement officer lupe silva called petitioner at the telephone number listed on petitioner’s hearing request however the phone number no longer was in service respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or regarding his and tax years in the notice_of_determination respondent sustained the proposed collection action i motion for summary_judgment discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law ii determination to proceed with collection sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liabilities the taxpayer is precluded from challenging the existence or amount of the underlying tax_liabilities sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite if commissioner submits a proof_of_claim for unpaid federal tax_liabilities in a taxpayer’s bankruptcy action the taxpayer has had the opportunity to dispute the liabilities for purposes of sec_6330 see 124_tc_69 hassell v commissioner tcmemo_2006_196 drake v commissioner tcmemo_2006_151 sabath v commissioner tcmemo_2005_222 in petitioner’s bankruptcy proceeding respondent submitted proofs of claim for petitioner’s unpaid income_tax liabilities for and petitioner did not dispute these tax_liabilities accordingly petitioner cannot challenge his underlying liabilities herein petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b accordingly we conclude that respondent did not commit any abuse_of_discretion and we sustain respondent’s determination to proceed with collection to reflect the foregoing an appropriate order and decision will be entered
